Exhibit 10.2


*Certain identified information has been excluded from this exhibit because it
is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed.
The redacted confidential portions of the exhibit are marked by [l].


Execution Version






AMENDMENT NO. 5 TO CREDIT AND SECURITY AGREEMENT
THIS AMENDMENT NO. 5 TO CREDIT AND SECURITY AGREEMENT dated as of April 12, 2019
(this “Amendment”), is entered into by and among:
(a)    Tempur Sealy Receivables, LLC, a Delaware limited liability company (the
“Borrower”),
(b)    Tempur Sealy International, Inc., a Delaware corporation, as initial
Master Servicer (in such capacity, together with its successors in such
capacity, the “Master Servicer”), and
(c)    Wells Fargo Bank, National Association, a national banking association
(“Wells Fargo” or the “Lender”).
PRELIMINARY STATEMENTS
The Borrower, the Master Servicer and the Lender are parties to that certain
Credit and Security Agreement, dated as of April 12, 2017 (as in effect on the
date hereof and as amended hereby, the “CSA”).
On the terms and subject to the conditions set forth herein, the parties wish to
amend the CSA as hereinafter provided.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
1.Definitions. Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the CSA.
2.Amendments.
2.1    Schedule A to the CSA is hereby amended and restated in its entirety to
read as set forth in Schedule A hereto.
2.2.    Clause (b) of the definition of “Eligible Receivable” set forth on
Exhibit I to the CSA is hereby amended and restated in its entirety to read as
follows:
(b)    which is not (i) a Delinquent Receivable, (ii) a Defaulted Receivable or
(iii) owing from an Unrated Obligor or a non-investment grade Obligor as to
which more than 50% of the aggregate Outstanding Balance of all Receivables
owing from such Obligor and its Affiliates are Defaulted Receivables,
2.3.    The definitions of each of the following defined terms set forth on
Exhibit I to the CSA is hereby amended and restated in its entirety to read,
respectively, as follows:
“Amortization Event” means the occurrence of any of the following: (a) at the
end of any Calculation Period (i) the average of the 61+ Day Delinquency Ratios
for the three Calculation Periods then most recently ended shall exceed 40.00%,
(ii) the average of the Default Ratios for the three Calculation Periods then
most recently ended shall exceed 8.00%, or (iii) the average of the Dilution
Ratios for the three Calculation Periods then most recently ended shall exceed
15.00%; (b) a “Termination Date” specified in clause (iv) of the definition
thereof in the RSA or RSCA shall occur with respect to any Material Originator;
or (c) a Facility Termination Event.




1



--------------------------------------------------------------------------------









“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (a) the total amount of Receivables which became
Defaulted Receivables during the Calculation Period that includes such Cut-Off
Date, by (b) the aggregate sales generated by the Originators during the
Calculation Period occurring (i) four (4) Calculation Periods prior to the first
day of the Calculation Period referenced in clause (a) of this definition if
clause (c)(i) of the definition of Defaulted Receivables is used or (ii) five
(5) Calculation Periods prior to the first day of the Calculation Period
referenced in clause (a) of this definition if clause (c)(ii) of the definition
of Defaulted Receivables is used. (For the avoidance of doubt, if April is the
Calculation Period referenced in clause (a), clause (b)(i) refers to the prior
December in the calculation contained herein).
“Defaulted Receivable” means a Receivable: (a) as to which the Obligor thereof
has suffered an event of bankruptcy, provided that (i) no Sears Receivable shall
be considered a Defaulted Receivable solely as a result of an event of
bankruptcy with respect to Sears except for purposes of determining whether such
Receivable is an Eligible Receivable, and (ii) no [l] shall be considered a
Defaulted Receivable solely as a result of [l] except for purposes of
determining whether such Receivable is an Eligible Receivable so long as at
least one calendar month prior to [l], the Loan Parties shall have reduced (and
given written notice to the Lender of such reduction) the Concentration Limit
for [l] to [l]%; (b) which, consistent with the Originators’ credit and
collection policies, should be written off as uncollectible; or (c) as to which
any payment or part thereof remains unpaid for (i) 91 days or more from the
original due date prior to Expanded Aging Availability Date or (ii) 121 days or
more from the original due date once Expanded Aging Availability occurs.
“Dilution Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of: (a) the sum of (i) the applicable Stress Factor times the
Adjusted Dilution Ratio as of the immediately preceding Cut-Off Date, plus (ii)
the Dilution Volatility Component as of the immediately preceding Cut-Off Date,
times (b) the Dilution Horizon Ratio as of the immediately preceding Cut-Off
Date.
“Facility Termination Date” means the earliest of (a) April 6, 2021, (b) the
Business Day immediately prior to the occurrence of a Facility Termination Event
of the type set forth in Section 7.1(e), (c) the Business Day specified in a
written notice from the Lender following the occurrence and during the
continuation of any other Facility Termination Event, and (d) the Business Day
specified in a written notice from the Borrower, the Master Servicer or the
Performance Guarantor that is received by the Lender not less than 5 Business
Days’ prior to the specified Facility Termination Date in such notice.
“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) the applicable Stress Factor times (b) the highest
three-Calculation Period rolling average Default Ratio during the 12 Calculation
Periods ending on the immediately preceding Cut-Off Date, times (c) the Default
Horizon Ratio as of the immediately preceding Cut-Off Date.
2.4     Exhibit I to the CSA is hereby amended to delete the definitions of “31+
Day Delinquency Ratio,” “Standard Concentration Limit” and “Special
Concentration Limit” and to add the following new defined terms in their
appropriate alphabetical order:
“Concentration Limit” means either the Standard Concentration Limit or the
Special Concentration Limit, each defined as follows: (a) “Standard
Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit for Obligors who have short term
unsecured debt ratings currently assigned to them by S&P and Moody’s (or in the
absence thereof, the equivalent long term unsecured senior debt ratings shall be
determined according to the following table:




2



--------------------------------------------------------------------------------











S&P Rating
Moody’s Rating
Allowable % of Eligible Receivables
A-1+
P-1
20.00%
A-1
P-1
20.00%
A-2
P-2
18.00%
A-3
P-3
9.00%
Below A-3 or otherwise Unrated Obligor
Below P-3 or otherwise Unrated Obligor
18% in the aggregate for the Top 4 Unrated Obligors and their Affiliates
considered collectively, and 4.50% for any other Unrated Obligor and its
Affiliates considered collectively,



provided, however, that (a) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (b) if any Obligor is not rated by either
S&P or Moody’s, the applicable Concentration Limit shall be the one set forth in
the last line of the table above, and (c) upon Borrower’s request from time to
time, the Lender may agree to a higher percentage of Eligible Receivables for a
particular Obligor and its Affiliates or a particular type of Receivables than
the Standard Concentration Limit (each such higher percentage, a “Special
Concentration Limit”), it being understood that any Special Concentration Limit
will be subject to reduction (but not below the applicable Standard
Concentration Limit) by the Lender in its reasonable credit judgment, upon not
less than five (5) days’ prior written notice to the Borrower.
“Expanded Aging Availability Date” means that the Servicer is able to provide
reliable aging data for Receivables that are outstanding, in whole or in part,
121-150 days past the original due date therefor.
“61+ Day Delinquency Ratio” means, at any time, a percentage equal to (a) the
aggregate outstanding principal balance of all Receivables that were 61+ Day
Delinquent Receivables at such time divided by (b) the aggregate outstanding
principal balance of all Receivables at such time.
“Stress Factor” means:
(a) for any Calculation Period as to which the average of the 61+ Day
Delinquency Ratio for the three Calculation Periods then most recently ended is
less than 28%: (i) 1.50 until the earlier to occur of January 31, 2020 and the
Expanded Aging Availability Date, and (ii) thereafter, 2.00, and
(b)(i) for any Calculation Period as to which the average of the 61+ Day
Delinquency Ratio for the three Calculation Periods then most recently ended is
greater than or equal to 28% but




3



--------------------------------------------------------------------------------









less than 35%, 2.50, and (ii) for any Calculation Period as to which the average
of the 61+ Day Delinquency Ratio for the three Calculation Periods then most
recently ended is greater than or equal to 35%, 3.00.
“TPX Credit Agreement” means that certain Credit Agreement, dated as of April 6,
2016, by and among TPX, as the Master Servicer, the Additional Borrowers (as
defined therein) from time to time parties thereto, the several banks and other
financial institutions or entities from time to time parties to thereto, and
JPMorgan Chase Bank, N.A., as administrative agent, as amended by (i) that
certain Amendment No. 1 to Credit Agreement, dated as of April 4, 2017, and (ii)
that certain Amendment No. 2 to Credit Agreement, dated as of January 8, 2019,
and as the same may be further amended, restated or otherwise modified from time
to time with the consent of the Lender hereunder unless otherwise specified
herein, whether or not the same remains in effect.
2.5    Section 1.7 of the CSA is hereby amended and restated in its entirety to
read as follows:
Section 1.7. Illegality or Unavailability of LMIR.
(a) If the Lender notifies the Borrower that (i) it has reasonably determined
that funding a Loan at LMIR would violate any applicable law, rule, regulation,
or directive of any Governmental Authority, whether or not having the force of
law, (ii) LMIR does not accurately reflect the cost to the Lender of funding or
maintaining its Loans, or (iii) the Lender is unable to obtain quotations of the
one-month Eurodollar Rate for U.S. dollar deposits on the Reuters Screen LIBOR01
Page or any other page that may replace such page (the “LIBOR Screen Rate”) from
time to time for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such date, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the Lender
from another recognized source for interbank quotation), the Lender may suspend
the availability of LMIR and require the Borrower to select the Alternate Base
Rate for the Loans.
(b) Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, if the Lender determines (which determination shall be
conclusive absent manifest error), that:
(i)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Lender has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or
(ii)    syndicated loans that include language similar to that contained in this
Section 1.7(b)(ii), are being generally executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace LIBOR,
then, reasonably promptly after such determination by the Lender and receipt by
the Borrower of notice of such determination, the Lender and the Borrower shall
cooperate in good faith to amend this Agreement to replace LMIR with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), giving due consideration to any
evolving or then existing convention for similar syndicated credit facilities
for such alternative benchmarks (any such proposed rate, an “LMIR Successor
Rate”), together with any proposed LMIR Successor Rate Conforming Changes (as
defined below); provided that to the extent such market practice is not
administratively feasible for the Lender, such LMIR Successor Rate shall be
applied in a manner as otherwise reasonably determined by the Lender.




4



--------------------------------------------------------------------------------









(c) If no LMIR Successor Rate has been determined and the Scheduled
Unavailability Date has occurred (as applicable), the Lender will promptly so
notify the Borrower.  Thereafter, the obligation of the Lender to make or
maintain Loans at LMIR shall be suspended. Upon receipt of such notice, the
Borrower may revoke any pending request for Loans at LMIR or, failing that,
shall be deemed to have converted such request into a request for a borrowing at
the Alternate Base Rate plus the Applicable Margin in the amount specified
therein. Notwithstanding anything else herein, any definition of LMIR Successor
Rate shall provide that in no event shall such LMIR Successor Rate be less than
zero for purposes of this Agreement.
(d) For purposes hereof, “LMIR Successor Rate Conforming Changes” means, with
respect to any proposed LMIR Successor Rate, any conforming changes to the
timing and frequency of determining rates and making payments of Interest and
other administrative matters as may be appropriate, in the reasonable discretion
of the Lender in consultation with the Borrower, to reflect the adoption of such
LMIR Successor Rate and to permit the administration thereof by the Lender in a
manner substantially consistent with market practice (or, if the Lender
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LMIR Successor Rate exists, in such other manner of administration as the
Lender determines is reasonably necessary in connection with the administration
of this Agreement).
3.Representations and Warranties. In order to induce the Lender to enter into
this Amendment, each of the Borrower and the Master Servicer hereby agrees that
this Amendment constitutes a Transaction Document and hereby represents and
warrants to the Lender that each of its representations and warranties set forth
in Article III of the CSA is true and correct in all respects on and as of the
date hereof as though made on and as of the date hereof (except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct in all
respects as of such earlier date), other than, in each case, any breach of any
such representation or warranty that could not reasonably be expected to have an
Originator Material Adverse Effect or a Material Adverse Effect
4.Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Lender of (a) counterparts hereof, duly executed by
each of the parties hereto, (b) receipt by the Lender of counterparts of a
fourth amended and restated Fee Letter, duly executed by each of the parties
thereto, and payment of the Upfront Fee specified therein in immediately
available funds, and (c) payment of the Lender’s counsel’s reasonable fees and
disbursements in connection with this Amendment.
5.Miscellaneous.
(a)    THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WHICH SHALL APPLY HERETO).
(b)    EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE LENDER, IN ANY WAY RELATING TO THIS AMENDMENT OR ANY
OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN
ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF AND EACH OF THE LOAN PARTIES
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS, AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
LOAN PARTIES AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN




5



--------------------------------------------------------------------------------









THIS AMENDMENT OR IN ANY OTHER TRANSACTION DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT OR ANY OTHER TRANSACTION DOCUMENT AGAINST THE BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE LAYING OF
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING ARISNG OUT OF OR RELATING OT THIS
AMENDMENT OR ANY OTHER TRANSACTION DOCUMENT IN ANY SUCH COURT. EACH OF THE LOAN
PARITES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(c)    EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY LOAN PARTY PURSUANT TO THE CSA AS
AMENDED BY THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.This Amendment and each other Transaction Document contain the final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter hereof and thereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
thereof superseding all prior oral or written understandings.
(d)    This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy).
(e)    This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Agreement. To the fullest extent permitted by
applicable law, delivery of an executed counterpart of a signature page of this
Amendment by telefacsimile or electronic image scan transmission (such as a
“pdf” file) will be effective to the same extent as delivery of a manually
executed original counterpart of this Amendment. Any provisions of this
Amendment which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
[Signature Pages Follow]




6



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
TEMPUR SEALY RECEIVABLES, LLC, AS THE BORROWER
BY: TEMPUR-PEDIC NORTH AMERICA, LLC, ITS MANAGER


By: _/s/ James Schockett___________________
Name: James Schockett
Title: Vice President & Treasurer




TEMPUR SEALY INTERNATIONAL, INC., AS THE MASTER SERVICER


By: _/s/ James Schockett___________________
Name: James Schockett
Title: Vice President & Treasurer








7



--------------------------------------------------------------------------------









WELLS FARGO BANK, NATIONAL ASSOCIATION, AS THE LENDER




By:    /s/ William P. Rutkowski    
Name: William P. Rutkowski
Title: Director








8



--------------------------------------------------------------------------------











SCHEDULE A
COMMITMENT
Month
Amount
Month
Amount
April 2019
$ 95,000,000
April 2020
$ 85,000,000
May 2019
$120,000,000
May 2020
$120,000,000
June 2019
$120,000,000
June 2020
$120,000,000
July 2019
$120,000,000
July 2020
$120,000,000
August 019
$120,000,000
August 2020
$120,000,000
September 2019
$120,000,000
September 2020
$120,000,000
October 2019
$ 95,000,000
October 2020
$ 95,000,000
November 2019
$ 95,000,000
November 2020
$ 95,000,000
December 2019
$ 95,000,000
December 2020
$ 95,000,000
January 2020
$ 85,000,000
January 2021
$ 90,000,000
February 2020
$ 85,000,000
February 2021
$ 90,000,000
March 2020
$ 85,000,000
March 2021
$ 90,000,000









9

